
	

116 HR 5382 IH: To create a mechanism whereby insulin manufacturers may sell directly to consumers at current net prices.
U.S. House of Representatives
2019-12-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		116th CONGRESS1st Session
		H. R. 5382
		IN THE HOUSE OF REPRESENTATIVES
		
			December 10, 2019
			Mr. Fortenberry introduced the following bill; which was referred to the Committee on Energy and Commerce
		
		A BILL
		To create a mechanism whereby insulin manufacturers may sell directly to consumers at current net
			 prices.
	
	
 The U.S. Government shall create a mechanism whereby insulin manufacturers may sell directly to consumers at current net prices.
		
